—Appeal from a judgment of the Supreme Court (Tait, Jr., J.), entered May 17, 1996 in Madison County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner pleaded guilty to the crime of criminal possession of a controlled substance in the third degree. He commenced this habeas corpus proceeding seeking to challenge the probable cause for his arrest, an adverse suppression ruling and the sufficiency of the evidence. Supreme Court dismissed petitioner’s application. We affirm.
Because the issues raised by petitioner are issues which could have been raised on direct appeal from his criminal conviction, an application for a writ of habeas corpus is inappropriate (see, People ex rel. Martinez v Senkowski, 227 AD2d 751, lv denied 88 NY2d 809, cert denied — US —, 117 S Ct 331; People ex rel. Graham v McClellan, 182 AD2d 872, appeal dismissed 80 NY2d 892). In addition, the issues raised by petitioner, even if meritorious, would not entitle him to immediate release from prison (see, People ex rel. Johnson v Stinson, 233 AD2d 634).
*725Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.